Title: To James Madison from William Lattimore, 14 February 1814 (Abstract)
From: Lattimore, William
To: Madison, James


        § From William Lattimore. 14 February 1814, House of Representatives. “The inclosed paper, signed by sundry members of the H. of R. of the M.T., has been forwarded to me by the Speaker of that body, for the purpose of my laying it before you. The district for which mr. G. & mr. W. are nominated, is composed of the counties of Adams & Franklin, the former of which has six representatives, the latter one. Of the subscribers to this paper, three are representatives of Adams, and one the representative of Franklin.
        
        “The letter of Mr. Downs, herewith also inclosed, I should not have troubled you with, but from a sense of duty arising out of the consideration of his being a member of the Legislature, and representative of the county in which Mr. Lewis lives. I shall only add, that Mr. L. is a man of great integrity and worth.”
      